 


109 HRES 21 IH: Honoring Shirley Chisholm for her service to the Nation and expressing condolences to her family, friends, and supporters on her death.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 21 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mrs. Jones of Ohio (for herself, Ms. Solis, Ms. Slaughter, Ms. Ginny Brown-Waite of Florida, Mrs. Capito, Mr. Watt, Ms. Lee, Ms. Kilpatrick of Michigan, Mr. Rangel, Mr. Meeks of New York, Ms. Velázquez, Mr. Towns, and Mr. Owens) submitted the following resolution; which was referred to the Committee on House Administration
 
RESOLUTION 
Honoring Shirley Chisholm for her service to the Nation and expressing condolences to her family, friends, and supporters on her death. 
 
Whereas Shirley Chisholm was born Shirley Anita St. Hill on November 30, 1924, in Brooklyn, New York, to Charles and Ruby St. Hill, immigrants from British Guyana and Barbados; 
Whereas in 1949, Shirley Chisholm was a founding member of the Bedford-Stuyvesant Political League; 
Whereas in 1960, she started the Unity Democratic Club, which was instrumental in mobilizing black and Hispanic voters; 
Whereas in 1964, Chisholm ran for a New York State assembly seat and won; 
Whereas in 1968, Chisholm became the first African American woman elected to Congress, representing New York’s Twelfth Congressional District; 
Whereas as a member of Congress, Chisholm hired a staff of all women, was an advocate for civil rights, women’s rights, and the poor, and spoke out against the Vietnam War; 
Whereas Shirley Chisholm cofounded the National Organization for Women; 
Whereas she remained an outspoken advocate of women’s rights throughout her career, saying, Women in this country must become revolutionaries. We must refuse to accept the old, the traditional roles and stereotypes; 
Whereas in 1969, Shirley Chisholm, along with other African American members of Congress, founded the Congressional Black Caucus; 
Whereas on January 25, 1972, Chisholm announced her candidacy for president and became the first African American to be considered for the presidential nomination of either the Democratic or Republican party; 
Whereas although Chisholm did not win the nomination at the 1972 Democratic National Convention in Miami, she received the votes of 151 delegates; 
Whereas Shirley Chisholm served 7 terms in the House of Representatives before retiring from politics in 1982; 
Whereas Shirley Chisholm was a dedicated member of Delta Sigma Theta Sorority and received the sorority’s highest award, the Mary Church Terrell Award, in 1977 for her political activism and contributions to the Civil Rights Movement; 
Whereas Shirley Chisholm was a model public servant and an example for African American women, and her strength and perseverance serve as an inspiration for all people striving for change; and 
Whereas on January 1, 2005, Shirley Chisholm died at the age of 80: Now, therefore, be it 
 
That the House of Representatives— 
(1)honors Shirley Chisholm for her service to the Nation, her work to improve the lives of women and minorities, her steadfast commitment to demonstrating the power of compassion, and her dedication to justice and equality; and 
(2)expresses its deepest condolences to her family, friends, and supporters. 
 
